Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed March 10, 2021.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 10-13, 15, and 17-19 of U.S. Patent No. 10,579,400 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-20, U.S. Patent No. 10,579,400 B2 teaches computer-implemented method, a computer program product, and a computer system for providing path-sensitive contextual help. The pending claims differ from U.S. Patent No. 10,579,400 B2 in that the pending claims fails to recite initialization of a shopping website session by a user, wherein the types of actions traced include “item selection”, “add-to-cart click”, “cart view”, and “browser back”. It would have been obvious to one of ordinary skill in the graphical user interface art at the time of invention to provide contextual help in a shopping website session including item selection”, “add-to-cart click”, “cart view”, and “browser back” actions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz et al, (US Publication 2010/0049686 A1), in view of Rossi et al. (US Publication 2005/0268234 A1), Horvitz et al. (US Patent 6,262,730 B1), and Ergan et al. (US Publication 2010/0229112 A1).
Regarding claim 1, Gotz teaches a computer-implemented method for providing path-sensitive contextual help, the method comprising:
obtaining user actions from a user session of a user (the action tracker 110 detects predefined patterns 118 over the user's recently performed actions 114 in)([0029]; an action tracker tracks user input for a given time period);
capturing a concrete user action trace using the obtained user actions, wherein the concrete user action trace is a subset of user actions from the user session (the action tracker 110 extracts the semantics of the interactions 114 ... the action tracker 110 detects a scan pattern 118 based on the user's repetitive actions 114 ... each type of pattern 118 is defined by a set of features extracted from one or more example action sequences)([0018-0040]; recently performed actions (i.e. subset of total actions) is extracted);
generating an abstract user action trace using the concrete user action trace (The set of features extracted from these exemplars would be used in place of rules 510, 520 to define the pattern ... a set of features from the user's active trail are compared to the feature sets for each example-based definition)([0040]; a pattern of user’s actions is generated based on the extracted actions);
identifying a help action corresponding to the abstract user action trace (Upon detecting the predefined user behavior associated with a given pattern, the present invention recommends one or more appropriate visualizations associated with the recognized pattern 118 … to dynamically provide suitable visualizations that better help users in their tasks)([0029-0032]).
Gotz differs from the claim in that Gotz fails to teach:
- detecting a trigger event during the user session, the trigger event corresponding to a problem encounter by the user during the user session,
- wherein identifying the help action corresponding to the abstract user action trace further comprises comparing the abstract user action trace proceeding the trigger event with a plurality of trace expressions in a help data structure, and the help data structure comprises a help system table that stores the trace expressions along with stored help actions corresponding to the stored trace expressions, 
- wherein the help data structure is dynamically updated by analyzing the user actions from several different users;
- wherein a particular help action is determined in response to a match between a high-level action corresponding to the abstract user trace and a stored trace expression; and
- wherein the help action includes directing the user to a specific portion of the help system that resolves the problem encountered by the user, wherein the help action includes directing the user to a specific portion of the help system that resolves the problem encountered by the user, the specific portion of the help system including the particular help action such that context that matches context of a most recent high-level action type corresponding to a respective obtained user action.


- detecting a trigger event during the user session, the trigger event corresponding to a problem encounter by the user during the user session (In step 602, the user 102, who is interacting with the primary application, requests help information ... Alternatively, or in addition, the help functionality 128 can automatically infer that the user 102 requires help, e.g., based on analysis, [0103]),
- resolves the problem encountered by the user (In step 606, the help functionality 128 delivers the help information to the user 102 according to the help mode that has been selected by the user 102 (or that has been fixed by the system 100)([0105]).
The examiner notes, Gotz and Rossi teach a computer implemented method for providing assistance to user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assistance of Gotz to include the detecting and resolving of Rossi such that the computer implemented method provides assistance in response to a detecting a problem triggering event. One would be motivated to make such a combination to provide the advantage of further assisting a user by providing dynamic help to problems.   

The combination of Gotz-Rossi fails to teach:
- wherein identifying the help action corresponding to the abstract user action trace further comprises comparing the abstract user action trace proceeding the trigger event with a plurality of trace expressions in a help data structure, and the help data structure comprises a help system table that stores the trace expressions along with stored help actions corresponding to the stored trace expressions,
- wherein the help data structure is dynamically updated by analyzing the user actions from several different users;
wherein a particular help action is determined in response to a match between a high-level action corresponding to the abstract user trace and a stored trace expression; and
- wherein the help action includes directing the user to a specific portion of the help system, wherein the help action includes directing the user to a specific portion of the help system that resolves the problem encountered by the user, the specific portion of the help system including the particular help action such that context that matches context of a most recent high-level action type corresponding to a respective obtained user action

Horvitz teaches:
- wherein identifying the help action corresponding to the abstract user action trace further comprises comparing the abstract user action trace proceeding the trigger event with a plurality of trace expressions in a help data structure, and the help data structure comprises a help system table that stores the trace expressions along with stored help actions corresponding to the stored trace expressions (The inference engine includes a new specific approximation procedure which uses a single explicit Bayesian network knowledge base ... a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest ...  The intelligent user assistance facility has the ability to consider the recent occurrence of multiple modeled events in parallel and to consider the time these events occurred, and to use this monitored information to update the state of observed variables in the Bayesian network ... identify atomic events that indicate the occurrence of each modeled event ... For example, the two atomic events of (1) a user selecting a bar chart and then (2) pausing to dwell on the chart for more than 10 seconds ... form a modeled event, Sel_Chart_Pause, that indicates an occurrence of a user having difficulty updating a chart with data on a spreadsheet)(column 5 lines 62-64, column 7 lines 53-55, and column 9 lines 4-30; events are compared to known events in a knowledge base to assist a user, for example an event (i.e. select bar chart) prior to a trigger (i.e. pause) is identified for assistance),
- wherein a particular help action is determined in response to a match between a high-level action corresponding to the abstract user trace and a stored trace expression (actions or events are scrutinized by an event processor 74 to discover whether any of them, either individually or in combination, represent observable variables in the Bayesian network. Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need)(column 10 lines 66-67 and column 11 lines 1-5; events are compared to determine the probability of assistance needed); and
- wherein the help action includes directing the user to a specific portion of the help system, wherein the help action includes directing the user to a specific portion of the help system that resolves the problem encountered by the user, the specific portion of the help system including the particular help action such that context that matches context of a most recent high-level action type corresponding to a respective obtained user action (If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics in the order of highest probability)(column 30 lines 24-27; a list of relevant help topics includes a particular help action along with other relevant help actions).
The examiner notes, Gotz, Rossi, and Horvitz teach a computer implemented method for providing assistance to user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assistance of Gotz-Rossi to include the identifying, matching, and directing of Horvitz such that the computer implemented method directs assistance towards a knowledge database by comparing tracked inputs. One would be motivated to make such a combination to provide the advantage of assuring appropriate help information is provided though abstracting hypnotized goals based on tracked inputs.

- wherein the help data structure is dynamically updated by analyzing the user actions from several different users;

Ergan teaches:
- wherein the help data structure is dynamically updated by analyzing the user actions from several different users (A method 900 for updating the database 810 is described with reference to FIG. 9 ... The method begins at step 902 where reports are received from user devices by the back end server 130 ... At step 906, patterns of user interactions characterizing problem types may be extracted from the aggregated problem reports ... At step 908, the database is updated. UI event patterns are recorded to the database in association with the problem types identified from those patterns of UI events)([0134-0139]);
The examiner notes, Gotz, Rossi, Horvitz, and Ergan teach a computer implemented method for providing assistance to user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assistance of Gotz-Rossi-Horvitz to include the updating of Ergan such that a knowledge database is dynamically updated based on reports from multiple users. One would be motivated to make such a combination to provide the advantage of ensuring a database accurately relates UI event patterns to problem types.

Regarding claim 2, Gotz-Rossi-Horvitz-Ergan teach the computer-implemented method of claim 1, wherein generating the abstract user trace comprises:
identifying types of actions corresponding to each of the user actions of the concrete user action trace (Rossi - to determine prevalent types of input patterns reflected in these actions, prevalent types of errors committed by the user 102 in performing these actions, prevalent types of help information which has proved successful when the user 102 has had difficulties using an aspect of the application interface)([0062]); and
generating the abstract user action trace using the identified types of action corresponding to each of the user actions of the concrete user action trace (Rossi - the help functionality 128 can perform this operation by examining a pattern for key tall-tale actions in the pattern, and retrieving help information associated with these key actions)([0061]).


Regarding claim 3, Gotz-Rossi-Horvitz-Ergan teach the computer-implemented method of claim 1, wherein the specific portion of the help system including the particular help action such that context that matches context of a most recent high-level action type corresponds to a respective obtained user action (Horvitz - the user has sent email (Send Msg 247) and has now dwelled for more than three scaled seconds after activity (Dwell after Activity 243). Providing a tip to the user is now identified as the most desired exit-related action)(column 28 lines 16-20; assistance is provided based on context of most recent events (e.g. dwelling after an interaction)).

Regarding claim 4, Gotz-Rossi-Horvitz-Ergan teach the computer-implemented method of claim 3 further comprising:
determining that the abstract user action trace matches a single trace expression from the plurality of trace expressions (Gotz - if a sequence of actions 114 matches the regular expression 530 of a given rule)([0031]); and
obtaining the help action corresponding to the single trace expression (Gotz - The detected pattern 118 is then used by the visualization recommender 130 ...  to dynamically provide suitable visualizations that better help users in their tasks)([0032]).
Regarding claim 7, Gotz-Rossi-Horvitz-Ergan teach the computer-implemented method of claim 1 further comprising: 
obtaining user action data from a plurality of users (Rossi - The assistance center 106 can represent any kind of head-end infrastructure for interacting with the multiple user devices)([0044]); 
analyzing the user action data (Rossi - The help functionality 128 can also base its learning on a collective analysis of the actions of multiple users)([0062]);
identifying a new trace expression and a new corresponding help action based on the analyzed user action data (Rossi - the mechanisms can incorporate learning functionality that can perform analysis on the user 102's input actions over an extended period of time to determine prevalent types of input patterns reflected in these actions, prevalent types of errors committed by the user 102 in performing these actions, prevalent types of help information which has proved successful when the user 102 has had difficulties using an aspect of the application interface 204, and so on)([0062]); and
adding a new entry in a help data structure comprising the new trace expression and the new corresponding help action (Ergan - The bucketization module 850 may be configured to update the database with the additional UI event patterns and the associated problem types that were identified in the report)([0129]; upon detection of a new pattern a knowledge database is updated).

Regarding computer product claims 8-11, 14, and computer system claims 15-18, 20, the claims generally correspond to computer method claims 1-4 and 7, respectively, and recite similar features in computer product and computer system form; therefore, the claims are rejected under similar rational. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz, Rossi, Horvitz, Ergan, and in further view of Biran et al. (US Publication 2012/0203730 A1).
Regarding claim 5, Gotz-Rossi-Horvitz-Ergan teach:
- …the abstract user action trace … (Gotz - the action tracker 110 detects whether any patterns 118 occur in the sequence of interactions)([0018])	
- … trace expressions … (Gotz - if a sequence of actions 114 matches the regular expression 530 of a given rule)([0031]),
- and obtaining the help action … (Gotz - the detected pattern 118 is then used by the visualization recommender 130 ... to dynamically provide suitable visualizations that better help users in their tasks)([0032]).
	However, the combination of Gotz-Rossi-Horvitz-Ergan does not specifically teach every aspect of:	- determining [the abstract user action trace] matches two [trace expressions] from the plurality of [trace expressions];	- using a heuristic to select one of the two trace expressions from the plurality of trace expressions;	- and obtaining the help action corresponding to the selected one of the two [trace expressions].

Biran teaches:	- determining [the abstract user action trace] matches two [trace expressions] from the plurality of [trace expressions] (If more than one rule has a match)([0256]); 	- using a heuristic to select one of the two trace expressions from the plurality of trace expressions (the rule with the highest priority is selected. Rule priority is defined as follows)([0256]); 	- …corresponding to the selected one of the two [trace expressions] (the rule with the highest priority is selected)([0256]).


Regarding computer product claim 12, and computer system claim 19, the claims generally correspond to computer method claim 5, and recite similar features in computer product and computer system form; therefore, the claims are rejected under similar rational.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotz, Rossi, Horvitz, Ergan, and in further view of Commarford et al. (US 2005/0081152 A1).
Regarding claim 6, Gotz-Rossi-Horvitz-Ergan teach:
- …the abstract user action trace … (Gotz - the action tracker 110 detects whether any patterns 118 occur in the sequence of interactions)([0018])		- … plurality of the trace expressions … (Gotz - if a sequence of actions 114 matches the regular expression 530 of a given rule)([0031])
However, the combination of Gotz-Rossi-Horvitz does not specifically teach every aspect of:
- determining the [abstract user action trace] does not match any of the [plurality of the trace expressions];
- and obtaining a generic help view to present to the user.
(A no-match event can signify that the user-provided input could not be matched with an available IVR option and/or that a user speech input is not contained within a grammar established by the IVR application 105 for performing text-to-speech conversions)([0022]);	- and obtaining a default help view to present to the user (Default help requests can include no-match events and no-response events. In step 215, if the event is a default event, the method can proceed to step 230, where the IVR system can perform at least one programmatic action relating to help for the selected dialogue)([0032]). 
The examiner notes, Gotz, Rossi, Horvitz, Ergan, and Commarford teach a computer implemented method for matching input patterns. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assistance of Gotz-Rossi-Horvitz-Ergan to include the default help of Commarford such that the computer implemented method provides a help view if no inputs match an input pattern rule. One would be motivated to make such a combination to provide the advantage of always providing assistance even if an input pattern does not match any pattern rule.

Regarding computer product claim 13, the claim generally correspond to computer method claim 6, and recite similar features in computer product form; therefore, the claim is rejected under similar rational. 




Response to Arguments
Applicant's arguments, see page 10 of applicant's remarks, filed February 16, 2021, with respect to the claim objections have been fully considered and are persuasive. The objection of claims 1, 8, and 15 has been withdrawn.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Regarding claims, claims 1, 8, and 15, the applicant argues the combination of Gotz, Rossi, and Horvitz fails to teach “a particular help action is determined in response to a match between a high-level action corresponding to the abstract user trace and a stored trace expression”; the examiner respectfully disagrees. 
As previously noted, Horvitz discloses of analyzing actions and events to evaluate if there is a match between a high-level action corresponding to an abstract user trace and a stored trace expression to determine a particular help action “actions or events are scrutinized by an event processor 74 to discover whether any of them, either individually or in combination, represent observable variables in the Bayesian network. Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need” (column 10 lines 66-67 and column 11 lines 1-5), wherein the particular help action is directed to a specific portion including the particular help action such that context matches context of a most recent high-level action type corresponding to a respective obtained user action and resolves the problem encountered by the user “If the probability of the user needing help exceeds the threshold set by the user, then the inference system 76 provides a list of relevant help topics in the order of highest probability” (column 30 lines 24-27; a list of relevant help topics includes a particular help action along with other relevant help actions).
In particular, Horvitz discloses of an exemplary embodiment of analyzing actions and events of a user interacting with Excel to determine a particular help action (i.e. assistance on a specific type of charting task) “variables x and z with distinctions with relevance to reasoning about the relationship of actions and profile information on charting or graphing information from a spreadsheet, such as the MICROSOFT EXCEL spreadsheet product ... This variable in turn influences the probability of observing different behaviors by the user. For example, the state of a user needing assistance on a specific type of charting task” (column 25 lines 12-36), the assistance directed to a specific portion of help (i.e. spreadsheet portion) such that the context matches recent high-level action (i.e. pause, unsuccessful dialog, etc.) and resolves the problem encountered by the user “The Inference System accesses the Bayesian network that is annotated with temporal dynamics information. As indicated in the table of probabilities for Sel_Chart_Pause 230 ... At t=63 seconds, the user selects a chart dialog and cancels the dialog with out success at t=66 seconds ... Thus, the user is offered assistance on charting when the probability that this topic is relevant rises to p=0.14” (column 26 lines 39-55).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for dynamically updating a knowledge database by analyzing reports from multiple users. 
4648044
6167358
8645756B1
9183072B1
20040199828A1
20060288261A1
20080126283A1
20080294423A1
20140025588A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145